It is noted that all fees paid in the current application so far were based on an assertion of small entity status that was made upon filing of the current application in 2013. See the table below listing fees paid in the current application in the small entity fee amounts. 
 
Fee Description
Fee Code
Fee Amount Paid (under small entity)
Date Paid
Utility Search Fee
2111
$310.00 
3/18/2013
Utility Examination Fee
2311
$125.00 
3/18/2013
Utility Basic Filing Fee
4011
$98.00 
3/18/2013
Independent Claims in Excess of 3
2202
$40.00 
1/29/2014
Claims in Excess of 20
2201
$210.00 
1/29/2014
Extension for Response within 3rd month
2253
$700.00 
1/29/2014
RCE Fee
2801
$600.00 
6/13/2014
Terminal Disclaimer Fee
1814
$160.00 
4/6/2015
Petition for Delayed Submission of Priority Benefit Claim
2454
$850.00 
3/3/2016
1.182 Petition
2462
$200.00 
3/3/2016
RCE Fee
2801
$600.00 
3/8/2016
Processing Fee
2830
$70.00 
3/8/2016
Extension for Response within 3rd month
2253
$700.00 
3/8/2016
Petition for Suspension of Action under rule 1.103(a)
2463
$100.00 
6/7/2016
Petition for Suspension of Action under rule 1.103(a)
2463
$100.00 
3/10/2017
Petition for Suspension of Action under rule 1.103(a)
2463
$100.00 
7/19/2017
Petition for Suspension of Action under rule 1.103(a)
2463
$100.00 
2/6/2018
Petition for Suspension of Action under rule 1.103(a)
2463
$100.00 
5/17/2019
Petition for Suspension of Action under rule 1.103(a)
2463
$100.00 
1/13/2020
Petition for Suspension of Action under rule 1.103(a)
2463
$100.00 
8/14/2020
Petition for Suspension of Action under rule 1.103(a)
2463
$110.00 
2/26/2021


However, on April 23, 2015 the applicant notified the Office that small entity status is no longer applicable to the parent application 12/253,436 and the application currently being reissued (13/364,991) by the current application. Therefore, it is not understood how the small entity assertion made in the current application could have been proper. 

Applicant should review 37 CFR 1.27, which sets forth the definition of a small entity, and determine whether the current application is entitled to the small entity status it is currently accorded. Applicant is also encouraged to reevaluate eligibility for patent fee discounts in other related applications or patents that have been accorded small entity status.

two months from the mailing date of this notice, and should take one of the following forms: 
(1) If the current application is entitled to small entity status, applicant is directed to submit a written assertion of small entity status in accordance with 37 CFR 1.27(c) in response to this notice; or
(2) If the current application was not entitled to small entity status upon filing, applicant should respond in accordance with 37 CFR 1.28(c), which explains how errors in small entity status are excused, and including the payment of any fee deficiency owed. Note that the deficiency owed for a previous fee erroneously paid as a small entity is the difference between the current undiscounted fee amount at the time the total deficiency is paid in full and the amount of the previous erroneous payment. 

Extensions of time are available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed after SIX (6) months from the mailing date of this notice. 


/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992